DETAILED ACTION
The instant action is in response to application 22 June 2017.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
Applicant’s remarks on the merits have been considered but are not persuasive.  Applicant argues the claimed feature “wherein the updating cycle is configured so as to be longer as the feedback voltage is closer to the reference voltage,” is not taught by the claimed invention.  Examiner respectfully disagrees.  Note that the applicant explicitly claims “the updating cycle is configured so as to be longer as the feedback voltage is closer to steady state”.  The broadest reasonable interpretation of this claim means that there are two claimed speeds, a low speed and a high speed.  According to applicant’s remarks and figures, the low speed updating cycle should correspond to the steady state and the high speed updating cycle should correspond to the transient state.  Nagai explicitly discloses two speeds.  As evidence, examiner points to the abstract. The first updating cycle is “feedback control based on the output voltage is performed in a case where the output voltage is not changed” and the second updating cycle is “feedback control is switched over to control based on data in the control table to change the output voltage at high speed.”  Note that by changing the output voltage, the difference (output of item 8) between the feedback voltage (output of item 7) and the reference voltage (output of item 13) increases.  Nagai even goes so far as to call it “step-up” and “step-down” in Figs. 10A/10B.   In other words, there are two ways to change a difference in the equation A (reference) –B (feedback) =C (difference).  Applicant appears to be arguing that item B is changing, and Nagai does not disclose that.  Nagai is changing item A, and that still discloses changing item C.  Rephrased simply, Nagai still teaches changing a difference and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2, 3, 5, 6, 8, 9 are rejected under 35 U.S.C. 102(b) as being aniticpated by Nagai (US 7315159).
As to claim 2,  Nagai discloses A method for controlling a power supply circuit comprising: generating a pulse width modulation (PWM) signal by a PWM signal generation circuit (Fig. 1, item 3) to control a voltage converter circuit (Fig. 1, item 1); converting a feedback voltage (Fig. 1, item 7) of the voltage converter circuit into a digital signal in accordance with a difference (Fig. 1, item 8) between the feedback voltage and a reference voltage (Fig. 1, output of 13) by an analog/digital (A/D) converter circuit (Fig. 1, item 10); and generating a first control signal (Fig. 1, signal from item 16) to control a duty cycle of the PWM signal and a second control signal (Fig. 1, signal from item 10) to control an updating cycle of the duty cycle of the PWM signal in accordance with the digital signal by a PWM signal control circuit, wherein the updating cycle is configured so as to be longer as the feedback voltage is closer to the 
As to claim 3, Nagai discloses increasing the duty cycle of the PWM signal when a value of the digital signal is negative; and decreasing the duty cycle of the PWM signal when a value of the digital signal is positive (See Fig. 6, +/- ΔQ).
As to claim 5, Nagai discloses a method for controlling a power supply circuit comprising: generating a pulse width modulation (PWM) signal by a PWM signal generation circuit (Fig. 1, item 3) to control a voltage converter circuit (Fig. 1, item 1); converting a feedback (Fig. 1, item 7) voltage of the voltage converter circuit into a digital signal in accordance with a difference (Fig. 1, item 8) between the feedback voltage and a reference voltage (fig. 1, output 13)  by an analog/digital (A/D) converter circuit (Fig. 1, 10); smoothing the digital signal to generate a smoothed digital signal by a digital filter circuit (Col. 13, lines 1-5); generating a first control signal (Fig. 1, signal from item 16) to control a duty cycle of the PWM signal and a second control signal (Fig. 1, signal from item 10) to control an updating cycle of the duty cycle of the PWM signal in accordance with the smoothed digital signal by a PWM signal control circuit; and generating the reference voltage by a reference voltage generation circuit (Fig. 1, item1 2), wherein the updating cycle is configured so as to be longer as the feedback voltage is closer to the reference voltage (See abstract, Figs. 6-9).
As to claim 6, Nagai discloses increasing the duty cycle of the PWM signal when a value of the digital signal is negative; and decreasing the duty cycle of the PWM signal when a value of the digital signal is positive (See Fig. 6, +/- ΔQ).

As to claim 9, Nagai discloses increasing the duty cycle of the PWM signal when a value of the digital signal is negative; and decreasing the duty cycle of the PWM signal when a value of the digital signal is positive (See Fig. 6, +/- ΔQ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

Claims 4, 7, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai (US 7315159).

Nagai does not explicitly disclose wherein the input terminal is electrically connected to one terminal of the diode through the coil.  However, Nagai does make this obvious.  The limitation can be easily achieved by changing from buck to boosting topology.  Buck and boost circuits are an obvious variation of each other and old and well known in the art (See MPEP 2144.03 and US 6,396,252B1, Col. 3 lines 35-56; US 2007/0080674A1 ¶53; US 2008/0158915A1 ¶5.).  The motivation for changing to a boost topology would be to increase output voltage.
As to claim 7, Nagai disclsoes wherein the power supply circuit comprises an input terminal (item 2), wherein the voltage converter circuit comprises a coil (item L), a transistor (SW1/SW2), and a diode (diode), and wherein the other terminal of the diode is electrically connected to the A/D converter circuit (the diode connects to the AD via the feedback, which is regardd as reasonagble in light of applicant’s Fig. 1).
Nagai does not explicitly disclose wherein the input terminal is electrically connected to one terminal of the diode through the coil.  However, Nagai does make this obvious.  The limitation can be easily achieved by changing from buck to boosting topology.  Buck and boost circuits are an obvious variation of each other and old and well known in the art (See MPEP 2144.03 and US 6,396,252B1, Col. 3 lines 35-56; US 2007/0080674A1 ¶53; US 2008/0158915A1 ¶5.).  The motivation for changing to a boost topology would be to increase output voltage.
As to claim 10, Nagai disclsoes wherein the power supply circuit comprises an input terminal (item 2), wherein the voltage converter circuit comprises a coil (item L), a transistor 
Nagai does not explicitly disclose wherein the input terminal is electrically connected to one terminal of the diode through the coil.  However, Nagai does make this obvious.  The limitation can be easily achieved by changing from buck to boosting topology.  Buck and boost circuits are an obvious variation of each other and old and well known in the art (See MPEP 2144.03 and US 6,396,252B1, Col. 3 lines 35-56; US 2007/0080674A1 ¶53; US 2008/0158915A1 ¶5.).  The motivation for changing to a boost topology would be to increase output voltage.
	Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839